DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10,834,310. Although the claims at issue are not identical, they are not patentably distinct from each other because they are not patentably distinct from each other because claims 1-34 of U.S. Patent No. 10,834,310 contains every element of claims 1-29 of the instant application and thus anticipate the claim(s) of the instant application. Claims 1-29 of the instant application therefore is/are not patently distinct from the earlier patent claims and as such is/are unpatentable over obvious-type double patenting. A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
Regarding claim 1,
Instant Application
Is met by U.S. Patent 10,834,310’s claim 1
A method for image processing, comprising:
A method for image processing, comprising:
storing, in response to a first command, a first image of a scene captured by a first camera, the first image comprising first pixels and having a first field of view;
receiving a first image of a scene captured by a first camera, the first image comprising first pixels and having a first field of view;
storing, in response to the first command, a second image of the scene captured by a second camera, the second image comprising second pixels and having a second field of view;
receiving a second image of the scene captured by a second camera, the second image comprising second pixels and having a second field of view;

generating a depth map based on one or more of the first image and the second image;

storing, in response to a first command, a first user-composed image of the scene, the first user-composed image comprising first user-composed pixels and having a user-composed field of view, and the first user-composed pixels being derived from the first pixels based on determining that an area of the user-composed field of view intersects with the first field of view;

storing, in response to the first command, the generated depth map;

receiving a second command to edit the first user-composed image; 

editing, in response to the second command, the first user-composed image based on the stored depth map;

saving the edited first user-composed image as a second user-composed image; 
receiving a second command to change the field of view of the first image;
receiving a third command to change the field of view of the second user-composed image;
editing the first image based on the second command; and storing the edited image, the edited image having a third field of view and comprising pixels based on the first pixels and the second pixels.

storing, in response to the third command, a third user-composed image of the scene, the third user-composed image comprising second user-composed pixels and having a second user-composed field of view, and the second user-composed pixels being derived from the second pixels based on determining that an area of the second user-composed field of view intersects with the second field of view; and editing, in response to the third command, the third user-composed image based on the stored depth map.



Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 11,233,935. Although the claims at issue are not identical, they are not patentably distinct from each other because they are not patentably distinct from each other because claims 1-31 of U.S. Patent No. 11,233,935 contains every element of claims 1-29 of the instant application and thus anticipate the claim(s) of the instant application. Claims 1-29 of the instant application therefore is/are not patently distinct from the earlier patent claims and as such is/are unpatentable over obvious-type double patenting. A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

Regarding claim 1,
Instant Application
Is met by U.S. Patent 11,233,935’s claim 1
A method for image processing, comprising:
A method for image processing, comprising:
storing, in response to a first command, a first image of a scene captured by a first camera, the first image comprising first pixels and having a first field of view;
receiving a first image of a scene captured by a first camera, the first image comprising first pixels and having a first field of view;
storing, in response to the first command, a second image of the scene captured by a second camera, the second image comprising second pixels and having a second field of view;
receiving a second image of the scene captured by a second camera, the second image comprising second pixels and having a second field of view;

storing, in response to a first command, a first user-composed image of the scene, the first user-composed image comprising first user-composed pixels and having a user-composed field of view, and the first user-composed pixels being derived from the first pixels based on determining that an area of the user-composed field of view intersects with the first field of view;

receiving a second command to edit the first user-composed image;

editing the first user-composed image based on the second command;


storing the edited first user-composed image as a second user-composed image;
receiving a second command to change the field of view of the first image;
receiving a third command to change the field of view of the second user-composed image;
editing the first image based on the second command; and storing the edited image, the edited image having a third field of view and comprising pixels based on the first pixels and the second pixels.

editing the second user-composed image based on the third command; and storing the edited second user-composed image as a third user-composed image of the scene, the third user-composed image comprising second user-composed pixels and having a second user- composed field of view, and the second user-composed pixels being derived from the second pixels based on determining that an area of the second user-composed field of view intersects with the second field of view.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-20, and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Misawa et al. (U.S. Patent Application Publication 2011/0242369) in view of Ferren et al. (U.S. Patent Application Publication 2012/0074227).
Regarding claim 1, Misawa et al. discloses a method for image processing, comprising: storing, in response to a first command, a first image of a scene captured by a first camera (Fig. 1: 14A – image optical system, 50A – imaging element; Fig. 2: S1 – start imaging with all optical systems of a plurality of imaging systems at any positions, S2 – display: paragraph [0082] – recorded in the memory card); storing, in response to the first command, a second image of the scene captured by a second camera (Fig. 1: 14B – image optical system, 50B – imaging element; Fig. 2: S1 – start imaging with all optical systems of a plurality of imaging systems at any positions, S2 – display: paragraph [0082] – recorded in the memory card); receiving a second command to change the first image (Fig. 9: S23; paragraph [0114] – as illustrated in Fig. 10, the default wide-image (Fig. 10A) is displayed when the image taking process is started (S2), the trimming wide-image (Fig. 10B) is displayed when the release switch is half-pressed (S21), and the tele-image (Fig. 10C) is displayed when the release switch is fully pressed (S24), sequentially); editing the first image based on the second command (Figs. 10B and 10C); and storing the edited image (Fig. 9: S24 – simultaneously control following operations – record wide-image-taking range - record tele-image-taking range – switch screen from wide screen to tele screen).  However, Misawa et al. fails to disclose the first image comprising first pixels and having a first field of view; the second image comprising second pixels and having a second field of view; receiving a second command to change the field of view of the first image; and storing the edited image, the edited image having a third field of view and comprising pixels based on the first pixels and the second pixels.
Referring to the Ferren et al. reference, Ferren et al. discloses a method for image processing, comprising: the first image comprising first pixels and having a first field of view (Fig. 3; paragraph [0032] – in the illustrated flow diagram 300, at 310 a first picture may be taken using the first lens, which in this example is the lens with the wider field of view, and the resulting first image is recorded by being stored in a digital format); the second image comprising second pixels and having a second field of view (Fig. 3; paragraph [0032] – at 320 a second picture may be taken using the second lens (having the narrower field of view), and the resulting second image is stored); and receiving a second command to change the field of view of the first image; and storing the edited image, the edited image having a third field of view and comprising pixels based on the first pixels and the second pixels (Fig. 3; paragraph [0033] – in the first process, one of the two stored images may be selected at 340 for further use – for example, a person may determine the first image of a landscape is more aesthetically pleasing than the second image of a small portion of that landscape, and may further edit the first image to produce an artistic photo of the landscape; paragraph [0034] – in the second process, the effects of a zoom lens may be emulated – although a simple digital zoom may be created with the first image alone by simply selecting a portion of the first image and enlarging it to full size, the digitally enlarged first image may not have sufficient resolution because the original pixel count prevents any improvement in resolution – however, since the second image provides a more detailed description of a portion of the first image, at 350 the more detailed textures of the second image may be applied to the corresponding parts of the digitally enlarged portion of the first image – in addition, if portions of the first image fall outside the view of the second image but are determined to have similar textures (e.g., the grass in a field, the bricks on a building, etc.), these more detailed textures may also be applied to those areas – this texture mapping may be performed either automatically or by the user – after applying the more detailed information from the second image to the first image, at 352 the modified first image may be cropped and enlarged to provide an intermediate field of view that is somewhere between the fields of view provided by the original first and second images).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have stored a first user-composed image as disclosed by Ferren et al. in the method disclosed by Misawa et al. in order to allow the user to decide which image they desire.  
Regarding claim 2, Misawa et al. in view of Ferren et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the first field of view is disposed within the second field of view (Misawa et al.: Fig. 2: S1 – start imaging with all optical systems of a plurality of imaging systems at any positions, S4 – simultaneously take tele image and wide image, S6 – operate zoom; Fig. 4: illustrating a relationship between a position and a size of a tele-side frame T, and a position and a size of a wide-side frame W; Fig. 9; Fig 10B: trimming wide-image; paragraph [0082] – recorded in the memory card;  paragraphs [0084] and [0085] – in S6, the CPU 70 determines whether or not an instruction to perform a zoom operation for the tele-side imaging optical system is issued from the operation unit 74; paragraph [0114] – as illustrated in Fig. 10, the default wide-image (Fig. 10A) is displayed when the image taking process is started (S2), the trimming wide-image (Fig. 10B) is displayed when the release switch is half-pressed (S21), and the tele-image (Fig. 10C) is displayed when the release switch is fully pressed (S24), sequentially; Ferren et al.: Fig. 3; paragraph [0032] – in the illustrated flow diagram 300, at 310 a first picture may be taken using the first lens, which in this example is the lens with the wider field of view, and the resulting first image is recorded by being stored in a digital format - at 320 a second picture may be taken using the second lens (having the narrower field of view), and the resulting second image is stored; paragraph [0033] – in the first process, one of the two stored images may be selected at 340 for further use – for example, a person may determine the first image of a landscape is more aesthetically pleasing than the second image of a small portion of that landscape, and may further edit the first image to produce an artistic photo of the landscape; paragraph [0034] – in the second process, the effects of a zoom lens may be emulated – although a simple digital zoom may be created with the first image alone by simply selecting a portion of the first image and enlarging it to full size, the digitally enlarged first image may not have sufficient resolution because the original pixel count prevents any improvement in resolution – however, since the second image provides a more detailed description of a portion of the first image, at 350 the more detailed textures of the second image may be applied to the corresponding parts of the digitally enlarged portion of the first image – in addition, if portions of the first image fall outside the view of the second image but are determined to have similar textures (e.g., the grass in a field, the bricks on a building, etc.), these more detailed textures may also be applied to those areas – this texture mapping may be performed either automatically or by the user – after applying the more detailed information from the second image to the first image, at 352 the modified first image may be cropped and enlarged to provide an intermediate field of view that is somewhere between the fields of view provided by the original first and second images).
Regarding claim 3, Misawa et al. in view of Ferren et al. discloses all of the limitations as previously discussed with respect to claims 1 and 2 including that the method further comprises: spatially aligning a plurality of the first pixels with a plurality of the second pixels (Ferren et al.: paragraph [0038] – if the entire image appears to have shifted, and in the same direction, it may be assumed that this movement was caused by motion of the camera between pictures (e.g., deliberate planning or unintentional camera shake) – one image may be digitally shifted back until it is equivalent to a picture taken from a motionless camera; paragraph [0040] - coaxial mage alignment - because of the separation distance between the two lenses, the two images being captured may not be coaxial - i.e., the part of the scene that appears at the center of one image may be offset from the center of the other image - this relative image shift varies with the distance to the subject, and may need to be corrected for some applications, such as zoom emulation - manufacturing tolerances may also cause some lateral and/or rotational displacement between the two images - such corrections can be made during the processing of the images; paragraph [0041] – photometric matching - due to manufacturing variations in the image sensors and optics, correction and normalization for luminance and/or chrominance may be required).
Regarding claim 4, Misawa et al. in view of Ferren et al. discloses all of the limitations as previously discussed with respect to claims 1-3 including that the method further comprises: photometrically aligning the plurality of the first pixels with the plurality of the second pixels (Ferren et al.: paragraph [0038] – if the entire image appears to have shifted, and in the same direction, it may be assumed that this movement was caused by motion of the camera between pictures (e.g., deliberate planning or unintentional camera shake) – one image may be digitally shifted back until it is equivalent to a picture taken from a motionless camera; paragraph [0040] - coaxial mage alignment - because of the separation distance between the two lenses, the two images being captured may not be coaxial - i.e., the part of the scene that appears at the center of one image may be offset from the center of the other image - this relative image shift varies with the distance to the subject, and may need to be corrected for some applications, such as zoom emulation - manufacturing tolerances may also cause some lateral and/or rotational displacement between the two images - such corrections can be made during the processing of the images; paragraph [0041] – photometric matching - due to manufacturing variations in the image sensors and optics, correction and normalization for luminance and/or chrominance may be required).  
Regarding claim 5, Misawa et al. in view of Ferren et al. discloses all of the limitations as previously discussed with respect to claims 1-3 including that the method further comprises: generating a displayed image based on the edited image; and outputting the displayed image for display (Misawa et al.: Fig. 2: S1 – start imaging with all optical systems of a plurality of imaging systems at any positions, S4 – simultaneously take tele image and wide image, S6 – operate zoom; Fig. 9; Fig 10B: trimming wide-image; paragraph [0082] – recorded in the memory card;  paragraphs [0084] and [0085] – in S6, the CPU 70 determines whether or not an instruction to perform a zoom operation for the tele-side imaging optical system is issued from the operation unit 74; paragraph [0114] – as illustrated in Fig. 10, the default wide-image (Fig. 10A) is displayed when the image taking process is started (S2), the trimming wide-image (Fig. 10B) is displayed when the release switch is half-pressed (S21), and the tele-image (Fig. 10C) is displayed when the release switch is fully pressed (S24), sequentially; Ferren et al.: Fig. 3; paragraph [0032] – in the illustrated flow diagram 300, at 310 a first picture may be taken using the first lens, which in this example is the lens with the wider field of view, and the resulting first image is recorded by being stored in a digital format - at 320 a second picture may be taken using the second lens (having the narrower field of view), and the resulting second image is stored; paragraph [0033] – in the first process, one of the two stored images may be selected at 340 for further use – for example, a person may determine the first image of a landscape is more aesthetically pleasing than the second image of a small portion of that landscape, and may further edit the first image to produce an artistic photo of the landscape; paragraph [0034] – in the second process, the effects of a zoom lens may be emulated – although a simple digital zoom may be created with the first image alone by simply selecting a portion of the first image and enlarging it to full size, the digitally enlarged first image may not have sufficient resolution because the original pixel count prevents any improvement in resolution – however, since the second image provides a more detailed description of a portion of the first image, at 350 the more detailed textures of the second image may be applied to the corresponding parts of the digitally enlarged portion of the first image – in addition, if portions of the first image fall outside the view of the second image but are determined to have similar textures (e.g., the grass in a field, the bricks on a building, etc.), these more detailed textures may also be applied to those areas – this texture mapping may be performed either automatically or by the user – after applying the more detailed information from the second image to the first image, at 352 the modified first image may be cropped and enlarged to provide an intermediate field of view that is somewhere between the fields of view provided by the original first and second images).
Regarding claim 6, Misawa et al. in view of Ferren et al. discloses all of the limitations as previously discussed with respect to claims 1-3 and 5 including that the method further comprises: receiving a third command to edit the displayed image; editing the edited image based on the third command to produce a second edited image; and storing the second edited image (Misawa et al.: Fig. 2: S1 – start imaging with all optical systems of a plurality of imaging systems at any positions, S4 – simultaneously take tele image and wide image, S6 – operate zoom; Fig. 9; Fig 10B: trimming wide-image; paragraph [0082] – recorded in the memory card;  paragraphs [0084] and [0085] – in S6, the CPU 70 determines whether or not an instruction to perform a zoom operation for the tele-side imaging optical system is issued from the operation unit 74; paragraph [0114] – as illustrated in Fig. 10, the default wide-image (Fig. 10A) is displayed when the image taking process is started (S2), the trimming wide-image (Fig. 10B) is displayed when the release switch is half-pressed (S21), and the tele-image (Fig. 10C) is displayed when the release switch is fully pressed (S24), sequentially; Ferren et al.: Fig. 3; paragraph [0032] – in the illustrated flow diagram 300, at 310 a first picture may be taken using the first lens, which in this example is the lens with the wider field of view, and the resulting first image is recorded by being stored in a digital format - at 320 a second picture may be taken using the second lens (having the narrower field of view), and the resulting second image is stored; paragraph [0033] – in the first process, one of the two stored images may be selected at 340 for further use – for example, a person may determine the first image of a landscape is more aesthetically pleasing than the second image of a small portion of that landscape, and may further edit the first image to produce an artistic photo of the landscape; paragraph [0034] – in the second process, the effects of a zoom lens may be emulated – although a simple digital zoom may be created with the first image alone by simply selecting a portion of the first image and enlarging it to full size, the digitally enlarged first image may not have sufficient resolution because the original pixel count prevents any improvement in resolution – however, since the second image provides a more detailed description of a portion of the first image, at 350 the more detailed textures of the second image may be applied to the corresponding parts of the digitally enlarged portion of the first image – in addition, if portions of the first image fall outside the view of the second image but are determined to have similar textures (e.g., the grass in a field, the bricks on a building, etc.), these more detailed textures may also be applied to those areas – this texture mapping may be performed either automatically or by the user – after applying the more detailed information from the second image to the first image, at 352 the modified first image may be cropped and enlarged to provide an intermediate field of view that is somewhere between the fields of view provided by the original first and second images).  
Regarding claim 11, Misawa et al. in view of Ferren et al. discloses all of the limitations as previously discussed with respect to claim 1 including that the method further comprises: storing, in response to the first command, a third image of the scene captured by the first camera, the third image comprising the first pixels and having a third field of view, wherein the first field of view is disposed within the third field of view (Misawa et al.: Fig. 2: S1 – start imaging with all optical systems of a plurality of imaging systems at any positions, S4 – simultaneously take tele image and wide image, S6 – operate zoom; Fig. 4: illustrating a relationship between a position and a size of a tele-side frame T, and a position and a size of a wide-side frame W; Fig. 9; Fig 10B: trimming wide-image; paragraph [0082] – recorded in the memory card;  paragraphs [0084] and [0085] – in S6, the CPU 70 determines whether or not an instruction to perform a zoom operation for the tele-side imaging optical system is issued from the operation unit 74; paragraph [0114] – as illustrated in Fig. 10, the default wide-image (Fig. 10A) is displayed when the image taking process is started (S2), the trimming wide-image (Fig. 10B) is displayed when the release switch is half-pressed (S21), and the tele-image (Fig. 10C) is displayed when the release switch is fully pressed (S24), sequentially; Ferren et al.: Fig. 3; paragraph [0032] – in the illustrated flow diagram 300, at 310 a first picture may be taken using the first lens, which in this example is the lens with the wider field of view, and the resulting first image is recorded by being stored in a digital format - at 320 a second picture may be taken using the second lens (having the narrower field of view), and the resulting second image is stored; paragraph [0033] – in the first process, one of the two stored images may be selected at 340 for further use – for example, a person may determine the first image of a landscape is more aesthetically pleasing than the second image of a small portion of that landscape, and may further edit the first image to produce an artistic photo of the landscape; paragraph [0034] – in the second process, the effects of a zoom lens may be emulated – although a simple digital zoom may be created with the first image alone by simply selecting a portion of the first image and enlarging it to full size, the digitally enlarged first image may not have sufficient resolution because the original pixel count prevents any improvement in resolution – however, since the second image provides a more detailed description of a portion of the first image, at 350 the more detailed textures of the second image may be applied to the corresponding parts of the digitally enlarged portion of the first image – in addition, if portions of the first image fall outside the view of the second image but are determined to have similar textures (e.g., the grass in a field, the bricks on a building, etc.), these more detailed textures may also be applied to those areas – this texture mapping may be performed either automatically or by the user – after applying the more detailed information from the second image to the first image, at 352 the modified first image may be cropped and enlarged to provide an intermediate field of view that is somewhere between the fields of view provided by the original first and second images).  
Regarding claim 12, Misawa et al. in view of Ferren et al. discloses all of the limitations as previously discussed with respect to claims 1 and 11 including that the method further comprises: receiving a zoom command, wherein the first field of view is based on the zoom command (Misawa et al.: Fig. 2: S1 – start imaging with all optical systems of a plurality of imaging systems at any positions, S4 – simultaneously take tele image and wide image, S6 – operate zoom; Fig. 4: illustrating a relationship between a position and a size of a tele-side frame T, and a position and a size of a wide-side frame W; Fig. 9; Fig 10B: trimming wide-image; paragraph [0082] – recorded in the memory card;  paragraphs [0084] and [0085] – in S6, the CPU 70 determines whether or not an instruction to perform a zoom operation for the tele-side imaging optical system is issued from the operation unit 74; paragraph [0114] – as illustrated in Fig. 10, the default wide-image (Fig. 10A) is displayed when the image taking process is started (S2), the trimming wide-image (Fig. 10B) is displayed when the release switch is half-pressed (S21), and the tele-image (Fig. 10C) is displayed when the release switch is fully pressed (S24), sequentially; Ferren et al.: Fig. 3; paragraph [0032] – in the illustrated flow diagram 300, at 310 a first picture may be taken using the first lens, which in this example is the lens with the wider field of view, and the resulting first image is recorded by being stored in a digital format - at 320 a second picture may be taken using the second lens (having the narrower field of view), and the resulting second image is stored; paragraph [0033] – in the first process, one of the two stored images may be selected at 340 for further use – for example, a person may determine the first image of a landscape is more aesthetically pleasing than the second image of a small portion of that landscape, and may further edit the first image to produce an artistic photo of the landscape; paragraph [0034] – in the second process, the effects of a zoom lens may be emulated – although a simple digital zoom may be created with the first image alone by simply selecting a portion of the first image and enlarging it to full size, the digitally enlarged first image may not have sufficient resolution because the original pixel count prevents any improvement in resolution – however, since the second image provides a more detailed description of a portion of the first image, at 350 the more detailed textures of the second image may be applied to the corresponding parts of the digitally enlarged portion of the first image – in addition, if portions of the first image fall outside the view of the second image but are determined to have similar textures (e.g., the grass in a field, the bricks on a building, etc.), these more detailed textures may also be applied to those areas – this texture mapping may be performed either automatically or by the user – after applying the more detailed information from the second image to the first image, at 352 the modified first image may be cropped and enlarged to provide an intermediate field of view that is somewhere between the fields of view provided by the original first and second images).  
Regarding claim 13, Misawa et al. in view of Ferren et al. discloses all of the limitations as previously discussed with respect to claims 1, 11, and 12 including that wherein the third image comprises the first pixels and third pixels (Misawa et al.: Fig. 2: S1 – start imaging with all optical systems of a plurality of imaging systems at any positions, S4 – simultaneously take tele image and wide image, S6 – operate zoom; Fig. 4: illustrating a relationship between a position and a size of a tele-side frame T, and a position and a size of a wide-side frame W; Fig. 9; Fig 10B: trimming wide-image; paragraph [0082] – recorded in the memory card;  paragraphs [0084] and [0085] – in S6, the CPU 70 determines whether or not an instruction to perform a zoom operation for the tele-side imaging optical system is issued from the operation unit 74; paragraph [0114] – as illustrated in Fig. 10, the default wide-image (Fig. 10A) is displayed when the image taking process is started (S2), the trimming wide-image (Fig. 10B) is displayed when the release switch is half-pressed (S21), and the tele-image (Fig. 10C) is displayed when the release switch is fully pressed (S24), sequentially; Ferren et al.: Fig. 3; paragraph [0032] – in the illustrated flow diagram 300, at 310 a first picture may be taken using the first lens, which in this example is the lens with the wider field of view, and the resulting first image is recorded by being stored in a digital format - at 320 a second picture may be taken using the second lens (having the narrower field of view), and the resulting second image is stored; paragraph [0033] – in the first process, one of the two stored images may be selected at 340 for further use – for example, a person may determine the first image of a landscape is more aesthetically pleasing than the second image of a small portion of that landscape, and may further edit the first image to produce an artistic photo of the landscape; paragraph [0034] – in the second process, the effects of a zoom lens may be emulated – although a simple digital zoom may be created with the first image alone by simply selecting a portion of the first image and enlarging it to full size, the digitally enlarged first image may not have sufficient resolution because the original pixel count prevents any improvement in resolution – however, since the second image provides a more detailed description of a portion of the first image, at 350 the more detailed textures of the second image may be applied to the corresponding parts of the digitally enlarged portion of the first image – in addition, if portions of the first image fall outside the view of the second image but are determined to have similar textures (e.g., the grass in a field, the bricks on a building, etc.), these more detailed textures may also be applied to those areas – this texture mapping may be performed either automatically or by the user – after applying the more detailed information from the second image to the first image, at 352 the modified first image may be cropped and enlarged to provide an intermediate field of view that is somewhere between the fields of view provided by the original first and second images).  
Regarding claim 14, Misawa et al. in view of Ferren et al. discloses all of the limitations as previously discussed with respect to claims 1 and 11-13 including that wherein the edited image comprises pixels based on the third pixels (Misawa et al.: Fig. 2: S1 – start imaging with all optical systems of a plurality of imaging systems at any positions, S4 – simultaneously take tele image and wide image, S6 – operate zoom; Fig. 4: illustrating a relationship between a position and a size of a tele-side frame T, and a position and a size of a wide-side frame W; Fig. 9; Fig 10B: trimming wide-image; paragraph [0082] – recorded in the memory card;  paragraphs [0084] and [0085] – in S6, the CPU 70 determines whether or not an instruction to perform a zoom operation for the tele-side imaging optical system is issued from the operation unit 74; paragraph [0114] – as illustrated in Fig. 10, the default wide-image (Fig. 10A) is displayed when the image taking process is started (S2), the trimming wide-image (Fig. 10B) is displayed when the release switch is half-pressed (S21), and the tele-image (Fig. 10C) is displayed when the release switch is fully pressed (S24), sequentially; Ferren et al.: Fig. 3; paragraph [0032] – in the illustrated flow diagram 300, at 310 a first picture may be taken using the first lens, which in this example is the lens with the wider field of view, and the resulting first image is recorded by being stored in a digital format - at 320 a second picture may be taken using the second lens (having the narrower field of view), and the resulting second image is stored; paragraph [0033] – in the first process, one of the two stored images may be selected at 340 for further use – for example, a person may determine the first image of a landscape is more aesthetically pleasing than the second image of a small portion of that landscape, and may further edit the first image to produce an artistic photo of the landscape; paragraph [0034] – in the second process, the effects of a zoom lens may be emulated – although a simple digital zoom may be created with the first image alone by simply selecting a portion of the first image and enlarging it to full size, the digitally enlarged first image may not have sufficient resolution because the original pixel count prevents any improvement in resolution – however, since the second image provides a more detailed description of a portion of the first image, at 350 the more detailed textures of the second image may be applied to the corresponding parts of the digitally enlarged portion of the first image – in addition, if portions of the first image fall outside the view of the second image but are determined to have similar textures (e.g., the grass in a field, the bricks on a building, etc.), these more detailed textures may also be applied to those areas – this texture mapping may be performed either automatically or by the user – after applying the more detailed information from the second image to the first image, at 352 the modified first image may be cropped and enlarged to provide an intermediate field of view that is somewhere between the fields of view provided by the original first and second images).  
Regarding claim 15, Misawa et al. discloses a processing system comprising: a memory; and one or more processors coupled to the memory (Fig. 1: 14A – image optical system, 50A – imaging element; Fig. 2: S1 – start imaging with all optical systems of a plurality of imaging systems at any positions, S2 – display: paragraph [0082] – recorded in the memory card) and configured to: store, in response to a first command, a first image of a scene captured by a first camera (Fig. 1: 14A – image optical system, 50A – imaging element; Fig. 2: S1 – start imaging with all optical systems of a plurality of imaging systems at any positions, S2 – display: paragraph [0082] – recorded in the memory card); store, in response to the first command, a second image of the scene captured by a second camera (Fig. 1: 14B – image optical system, 50B – imaging element; Fig. 2: S1 – start imaging with all optical systems of a plurality of imaging systems at any positions, S2 – display: paragraph [0082] – recorded in the memory card); receive a second command to change the first image (Fig. 9: S23; paragraph [0114] – as illustrated in Fig. 10, the default wide-image (Fig. 10A) is displayed when the image taking process is started (S2), the trimming wide-image (Fig. 10B) is displayed when the release switch is half-pressed (S21), and the tele-image (Fig. 10C) is displayed when the release switch is fully pressed (S24), sequentially); edit the first image based on the second command (Figs. 10B and 10C); and store the edited image  (Fig. 9: S24 – simultaneously control following operations – record wide-image-taking range - record tele-image-taking range – switch screen from wide screen to tele screen).  However, Misawa et al. fails to disclose the first image comprising first pixels and having a first field of view; the second image comprising second pixels and having a second field of view; receive a second command to change the field of view of the first image; and store the edited image, the edited image having a third field of view and comprising pixels based on the first pixels and the second pixels.  
Referring to the Ferren et al. reference, Ferren et al. discloses a system for image processing, comprising: the first image comprising first pixels and having a first field of view (Fig. 3; paragraph [0032] – in the illustrated flow diagram 300, at 310 a first picture may be taken using the first lens, which in this example is the lens with the wider field of view, and the resulting first image is recorded by being stored in a digital format); the second image comprising second pixels and having a second field of view (Fig. 3; paragraph [0032] – at 320 a second picture may be taken using the second lens (having the narrower field of view), and the resulting second image is stored); and receiving a second command to change the field of view of the first image; and storing the edited image, the edited image having a third field of view and comprising pixels based on the first pixels and the second pixels (Fig. 3; paragraph [0033] – in the first process, one of the two stored images may be selected at 340 for further use – for example, a person may determine the first image of a landscape is more aesthetically pleasing than the second image of a small portion of that landscape, and may further edit the first image to produce an artistic photo of the landscape; paragraph [0034] – in the second process, the effects of a zoom lens may be emulated – although a simple digital zoom may be created with the first image alone by simply selecting a portion of the first image and enlarging it to full size, the digitally enlarged first image may not have sufficient resolution because the original pixel count prevents any improvement in resolution – however, since the second image provides a more detailed description of a portion of the first image, at 350 the more detailed textures of the second image may be applied to the corresponding parts of the digitally enlarged portion of the first image – in addition, if portions of the first image fall outside the view of the second image but are determined to have similar textures (e.g., the grass in a field, the bricks on a building, etc.), these more detailed textures may also be applied to those areas – this texture mapping may be performed either automatically or by the user – after applying the more detailed information from the second image to the first image, at 352 the modified first image may be cropped and enlarged to provide an intermediate field of view that is somewhere between the fields of view provided by the original first and second images).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have stored a first user-composed image as disclosed by Ferren et al. in the system disclosed by Misawa et al. in order to allow the user to decide which image they desire.  
Regarding claim 16, Misawa et al. in view of Ferren et al. discloses all of the limitations as previously discussed with respect to claim 15 including that wherein the first field of view is disposed within the second field of view (Misawa et al.: Fig. 2: S1 – start imaging with all optical systems of a plurality of imaging systems at any positions, S4 – simultaneously take tele image and wide image, S6 – operate zoom; Fig. 4: illustrating a relationship between a position and a size of a tele-side frame T, and a position and a size of a wide-side frame W; Fig. 9; Fig 10B: trimming wide-image; paragraph [0082] – recorded in the memory card;  paragraphs [0084] and [0085] – in S6, the CPU 70 determines whether or not an instruction to perform a zoom operation for the tele-side imaging optical system is issued from the operation unit 74; paragraph [0114] – as illustrated in Fig. 10, the default wide-image (Fig. 10A) is displayed when the image taking process is started (S2), the trimming wide-image (Fig. 10B) is displayed when the release switch is half-pressed (S21), and the tele-image (Fig. 10C) is displayed when the release switch is fully pressed (S24), sequentially; Ferren et al.: Fig. 3; paragraph [0032] – in the illustrated flow diagram 300, at 310 a first picture may be taken using the first lens, which in this example is the lens with the wider field of view, and the resulting first image is recorded by being stored in a digital format - at 320 a second picture may be taken using the second lens (having the narrower field of view), and the resulting second image is stored; paragraph [0033] – in the first process, one of the two stored images may be selected at 340 for further use – for example, a person may determine the first image of a landscape is more aesthetically pleasing than the second image of a small portion of that landscape, and may further edit the first image to produce an artistic photo of the landscape; paragraph [0034] – in the second process, the effects of a zoom lens may be emulated – although a simple digital zoom may be created with the first image alone by simply selecting a portion of the first image and enlarging it to full size, the digitally enlarged first image may not have sufficient resolution because the original pixel count prevents any improvement in resolution – however, since the second image provides a more detailed description of a portion of the first image, at 350 the more detailed textures of the second image may be applied to the corresponding parts of the digitally enlarged portion of the first image – in addition, if portions of the first image fall outside the view of the second image but are determined to have similar textures (e.g., the grass in a field, the bricks on a building, etc.), these more detailed textures may also be applied to those areas – this texture mapping may be performed either automatically or by the user – after applying the more detailed information from the second image to the first image, at 352 the modified first image may be cropped and enlarged to provide an intermediate field of view that is somewhere between the fields of view provided by the original first and second images).  
Regarding claim 17, Misawa et al. in view of Ferren et al. discloses all of the limitations as previously discussed with respect to claims 15 and 16 including that wherein the processor is further configured to: spatially align a plurality of the first pixels with a plurality of the second pixels (Ferren et al.: paragraph [0038] – if the entire image appears to have shifted, and in the same direction, it may be assumed that this movement was caused by motion of the camera between pictures (e.g., deliberate planning or unintentional camera shake) – one image may be digitally shifted back until it is equivalent to a picture taken from a motionless camera; paragraph [0040] - coaxial mage alignment - because of the separation distance between the two lenses, the two images being captured may not be coaxial - i.e., the part of the scene that appears at the center of one image may be offset from the center of the other image - this relative image shift varies with the distance to the subject, and may need to be corrected for some applications, such as zoom emulation - manufacturing tolerances may also cause some lateral and/or rotational displacement between the two images - such corrections can be made during the processing of the images; paragraph [0041] – photometric matching - due to manufacturing variations in the image sensors and optics, correction and normalization for luminance and/or chrominance may be required).  
Regarding claim 18, Misawa et al. in view of Ferren et al. discloses all of the limitations as previously discussed with respect to claims 15-17 including that wherein the processor is further configured to photometrically align the plurality of the first pixels with the plurality of the second pixels (Ferren et al.: paragraph [0038] – if the entire image appears to have shifted, and in the same direction, it may be assumed that this movement was caused by motion of the camera between pictures (e.g., deliberate planning or unintentional camera shake) – one image may be digitally shifted back until it is equivalent to a picture taken from a motionless camera; paragraph [0040] - coaxial mage alignment - because of the separation distance between the two lenses, the two images being captured may not be coaxial - i.e., the part of the scene that appears at the center of one image may be offset from the center of the other image - this relative image shift varies with the distance to the subject, and may need to be corrected for some applications, such as zoom emulation - manufacturing tolerances may also cause some lateral and/or rotational displacement between the two images - such corrections can be made during the processing of the images; paragraph [0041] – photometric matching - due to manufacturing variations in the image sensors and optics, correction and normalization for luminance and/or chrominance may be required).  
Regarding claim 19, Misawa et al. in view of Ferren et al. discloses all of the limitations as previously discussed with respect to claims 15-17 including that wherein the processor is further configured to: generate a displayed image based on the edited image; and output the displayed image for display (Misawa et al.: Fig. 2: S1 – start imaging with all optical systems of a plurality of imaging systems at any positions, S4 – simultaneously take tele image and wide image, S6 – operate zoom; Fig. 9; Fig 10B: trimming wide-image; paragraph [0082] – recorded in the memory card;  paragraphs [0084] and [0085] – in S6, the CPU 70 determines whether or not an instruction to perform a zoom operation for the tele-side imaging optical system is issued from the operation unit 74; paragraph [0114] – as illustrated in Fig. 10, the default wide-image (Fig. 10A) is displayed when the image taking process is started (S2), the trimming wide-image (Fig. 10B) is displayed when the release switch is half-pressed (S21), and the tele-image (Fig. 10C) is displayed when the release switch is fully pressed (S24), sequentially; Ferren et al.: Fig. 3; paragraph [0032] – in the illustrated flow diagram 300, at 310 a first picture may be taken using the first lens, which in this example is the lens with the wider field of view, and the resulting first image is recorded by being stored in a digital format - at 320 a second picture may be taken using the second lens (having the narrower field of view), and the resulting second image is stored; paragraph [0033] – in the first process, one of the two stored images may be selected at 340 for further use – for example, a person may determine the first image of a landscape is more aesthetically pleasing than the second image of a small portion of that landscape, and may further edit the first image to produce an artistic photo of the landscape; paragraph [0034] – in the second process, the effects of a zoom lens may be emulated – although a simple digital zoom may be created with the first image alone by simply selecting a portion of the first image and enlarging it to full size, the digitally enlarged first image may not have sufficient resolution because the original pixel count prevents any improvement in resolution – however, since the second image provides a more detailed description of a portion of the first image, at 350 the more detailed textures of the second image may be applied to the corresponding parts of the digitally enlarged portion of the first image – in addition, if portions of the first image fall outside the view of the second image but are determined to have similar textures (e.g., the grass in a field, the bricks on a building, etc.), these more detailed textures may also be applied to those areas – this texture mapping may be performed either automatically or by the user – after applying the more detailed information from the second image to the first image, at 352 the modified first image may be cropped and enlarged to provide an intermediate field of view that is somewhere between the fields of view provided by the original first and second images).  
Regarding claim 20, Misawa et al. in view of Ferren et al. discloses all of the limitations as previously discussed with respect to claims 15-17 and 19 including that wherein the processor is further configured to: receive a third command to edit the displayed image; edit the edited image based on the third command to produce a second edited image; and store the second edited image (Misawa et al.: Fig. 2: S1 – start imaging with all optical systems of a plurality of imaging systems at any positions, S4 – simultaneously take tele image and wide image, S6 – operate zoom; Fig. 9; Fig 10B: trimming wide-image; paragraph [0082] – recorded in the memory card;  paragraphs [0084] and [0085] – in S6, the CPU 70 determines whether or not an instruction to perform a zoom operation for the tele-side imaging optical system is issued from the operation unit 74; paragraph [0114] – as illustrated in Fig. 10, the default wide-image (Fig. 10A) is displayed when the image taking process is started (S2), the trimming wide-image (Fig. 10B) is displayed when the release switch is half-pressed (S21), and the tele-image (Fig. 10C) is displayed when the release switch is fully pressed (S24), sequentially; Ferren et al.: Fig. 3; paragraph [0032] – in the illustrated flow diagram 300, at 310 a first picture may be taken using the first lens, which in this example is the lens with the wider field of view, and the resulting first image is recorded by being stored in a digital format - at 320 a second picture may be taken using the second lens (having the narrower field of view), and the resulting second image is stored; paragraph [0033] – in the first process, one of the two stored images may be selected at 340 for further use – for example, a person may determine the first image of a landscape is more aesthetically pleasing than the second image of a small portion of that landscape, and may further edit the first image to produce an artistic photo of the landscape; paragraph [0034] – in the second process, the effects of a zoom lens may be emulated – although a simple digital zoom may be created with the first image alone by simply selecting a portion of the first image and enlarging it to full size, the digitally enlarged first image may not have sufficient resolution because the original pixel count prevents any improvement in resolution – however, since the second image provides a more detailed description of a portion of the first image, at 350 the more detailed textures of the second image may be applied to the corresponding parts of the digitally enlarged portion of the first image – in addition, if portions of the first image fall outside the view of the second image but are determined to have similar textures (e.g., the grass in a field, the bricks on a building, etc.), these more detailed textures may also be applied to those areas – this texture mapping may be performed either automatically or by the user – after applying the more detailed information from the second image to the first image, at 352 the modified first image may be cropped and enlarged to provide an intermediate field of view that is somewhere between the fields of view provided by the original first and second images).  
Regarding claim 25, Misawa et al. in view of Ferren et al. discloses all of the limitations as previously discussed with respect to claim 15 including that wherein the processor is further configured to: store, in response to the first command, a third image of the scene captured by the first camera, the third image comprising the first pixels and having a third field of view, wherein the first field of view is disposed within the third field of view (Misawa et al.: Fig. 2: S1 – start imaging with all optical systems of a plurality of imaging systems at any positions, S4 – simultaneously take tele image and wide image, S6 – operate zoom; Fig. 4: illustrating a relationship between a position and a size of a tele-side frame T, and a position and a size of a wide-side frame W; Fig. 9; Fig 10B: trimming wide-image; paragraph [0082] – recorded in the memory card;  paragraphs [0084] and [0085] – in S6, the CPU 70 determines whether or not an instruction to perform a zoom operation for the tele-side imaging optical system is issued from the operation unit 74; paragraph [0114] – as illustrated in Fig. 10, the default wide-image (Fig. 10A) is displayed when the image taking process is started (S2), the trimming wide-image (Fig. 10B) is displayed when the release switch is half-pressed (S21), and the tele-image (Fig. 10C) is displayed when the release switch is fully pressed (S24), sequentially; Ferren et al.: Fig. 3; paragraph [0032] – in the illustrated flow diagram 300, at 310 a first picture may be taken using the first lens, which in this example is the lens with the wider field of view, and the resulting first image is recorded by being stored in a digital format - at 320 a second picture may be taken using the second lens (having the narrower field of view), and the resulting second image is stored; paragraph [0033] – in the first process, one of the two stored images may be selected at 340 for further use – for example, a person may determine the first image of a landscape is more aesthetically pleasing than the second image of a small portion of that landscape, and may further edit the first image to produce an artistic photo of the landscape; paragraph [0034] – in the second process, the effects of a zoom lens may be emulated – although a simple digital zoom may be created with the first image alone by simply selecting a portion of the first image and enlarging it to full size, the digitally enlarged first image may not have sufficient resolution because the original pixel count prevents any improvement in resolution – however, since the second image provides a more detailed description of a portion of the first image, at 350 the more detailed textures of the second image may be applied to the corresponding parts of the digitally enlarged portion of the first image – in addition, if portions of the first image fall outside the view of the second image but are determined to have similar textures (e.g., the grass in a field, the bricks on a building, etc.), these more detailed textures may also be applied to those areas – this texture mapping may be performed either automatically or by the user – after applying the more detailed information from the second image to the first image, at 352 the modified first image may be cropped and enlarged to provide an intermediate field of view that is somewhere between the fields of view provided by the original first and second images).  
Regarding claim 26, Misawa et al. in view of Ferren et al. discloses all of the limitations as previously discussed with respect to claim 15 and 25 including that wherein the processor is further configured to: receive a zoom command, wherein the first field of view is based on the zoom command (Misawa et al.: Fig. 2: S1 – start imaging with all optical systems of a plurality of imaging systems at any positions, S4 – simultaneously take tele image and wide image, S6 – operate zoom; Fig. 4: illustrating a relationship between a position and a size of a tele-side frame T, and a position and a size of a wide-side frame W; Fig. 9; Fig 10B: trimming wide-image; paragraph [0082] – recorded in the memory card;  paragraphs [0084] and [0085] – in S6, the CPU 70 determines whether or not an instruction to perform a zoom operation for the tele-side imaging optical system is issued from the operation unit 74; paragraph [0114] – as illustrated in Fig. 10, the default wide-image (Fig. 10A) is displayed when the image taking process is started (S2), the trimming wide-image (Fig. 10B) is displayed when the release switch is half-pressed (S21), and the tele-image (Fig. 10C) is displayed when the release switch is fully pressed (S24), sequentially; Ferren et al.: Fig. 3; paragraph [0032] – in the illustrated flow diagram 300, at 310 a first picture may be taken using the first lens, which in this example is the lens with the wider field of view, and the resulting first image is recorded by being stored in a digital format - at 320 a second picture may be taken using the second lens (having the narrower field of view), and the resulting second image is stored; paragraph [0033] – in the first process, one of the two stored images may be selected at 340 for further use – for example, a person may determine the first image of a landscape is more aesthetically pleasing than the second image of a small portion of that landscape, and may further edit the first image to produce an artistic photo of the landscape; paragraph [0034] – in the second process, the effects of a zoom lens may be emulated – although a simple digital zoom may be created with the first image alone by simply selecting a portion of the first image and enlarging it to full size, the digitally enlarged first image may not have sufficient resolution because the original pixel count prevents any improvement in resolution – however, since the second image provides a more detailed description of a portion of the first image, at 350 the more detailed textures of the second image may be applied to the corresponding parts of the digitally enlarged portion of the first image – in addition, if portions of the first image fall outside the view of the second image but are determined to have similar textures (e.g., the grass in a field, the bricks on a building, etc.), these more detailed textures may also be applied to those areas – this texture mapping may be performed either automatically or by the user – after applying the more detailed information from the second image to the first image, at 352 the modified first image may be cropped and enlarged to provide an intermediate field of view that is somewhere between the fields of view provided by the original first and second images).  
Regarding claim 27, Misawa et al. in view of Ferren et al. discloses all of the limitations as previously discussed with respect to claims 15, 25, and 26 including that wherein the third image comprises the first pixels and third pixels (Misawa et al.: Fig. 2: S1 – start imaging with all optical systems of a plurality of imaging systems at any positions, S4 – simultaneously take tele image and wide image, S6 – operate zoom; Fig. 4: illustrating a relationship between a position and a size of a tele-side frame T, and a position and a size of a wide-side frame W; Fig. 9; Fig 10B: trimming wide-image; paragraph [0082] – recorded in the memory card;  paragraphs [0084] and [0085] – in S6, the CPU 70 determines whether or not an instruction to perform a zoom operation for the tele-side imaging optical system is issued from the operation unit 74; paragraph [0114] – as illustrated in Fig. 10, the default wide-image (Fig. 10A) is displayed when the image taking process is started (S2), the trimming wide-image (Fig. 10B) is displayed when the release switch is half-pressed (S21), and the tele-image (Fig. 10C) is displayed when the release switch is fully pressed (S24), sequentially; Ferren et al.: Fig. 3; paragraph [0032] – in the illustrated flow diagram 300, at 310 a first picture may be taken using the first lens, which in this example is the lens with the wider field of view, and the resulting first image is recorded by being stored in a digital format - at 320 a second picture may be taken using the second lens (having the narrower field of view), and the resulting second image is stored; paragraph [0033] – in the first process, one of the two stored images may be selected at 340 for further use – for example, a person may determine the first image of a landscape is more aesthetically pleasing than the second image of a small portion of that landscape, and may further edit the first image to produce an artistic photo of the landscape; paragraph [0034] – in the second process, the effects of a zoom lens may be emulated – although a simple digital zoom may be created with the first image alone by simply selecting a portion of the first image and enlarging it to full size, the digitally enlarged first image may not have sufficient resolution because the original pixel count prevents any improvement in resolution – however, since the second image provides a more detailed description of a portion of the first image, at 350 the more detailed textures of the second image may be applied to the corresponding parts of the digitally enlarged portion of the first image – in addition, if portions of the first image fall outside the view of the second image but are determined to have similar textures (e.g., the grass in a field, the bricks on a building, etc.), these more detailed textures may also be applied to those areas – this texture mapping may be performed either automatically or by the user – after applying the more detailed information from the second image to the first image, at 352 the modified first image may be cropped and enlarged to provide an intermediate field of view that is somewhere between the fields of view provided by the original first and second images).  
Regarding claim 28, Misawa et al. in view of Ferren et al. discloses all of the limitations as previously discussed with respect to claims 15 and 25-27 including that wherein the edited image comprises pixels based on the third pixels (Misawa et al.: Fig. 2: S1 – start imaging with all optical systems of a plurality of imaging systems at any positions, S4 – simultaneously take tele image and wide image, S6 – operate zoom; Fig. 4: illustrating a relationship between a position and a size of a tele-side frame T, and a position and a size of a wide-side frame W; Fig. 9; Fig 10B: trimming wide-image; paragraph [0082] – recorded in the memory card;  paragraphs [0084] and [0085] – in S6, the CPU 70 determines whether or not an instruction to perform a zoom operation for the tele-side imaging optical system is issued from the operation unit 74; paragraph [0114] – as illustrated in Fig. 10, the default wide-image (Fig. 10A) is displayed when the image taking process is started (S2), the trimming wide-image (Fig. 10B) is displayed when the release switch is half-pressed (S21), and the tele-image (Fig. 10C) is displayed when the release switch is fully pressed (S24), sequentially; Ferren et al.: Fig. 3; paragraph [0032] – in the illustrated flow diagram 300, at 310 a first picture may be taken using the first lens, which in this example is the lens with the wider field of view, and the resulting first image is recorded by being stored in a digital format - at 320 a second picture may be taken using the second lens (having the narrower field of view), and the resulting second image is stored; paragraph [0033] – in the first process, one of the two stored images may be selected at 340 for further use – for example, a person may determine the first image of a landscape is more aesthetically pleasing than the second image of a small portion of that landscape, and may further edit the first image to produce an artistic photo of the landscape; paragraph [0034] – in the second process, the effects of a zoom lens may be emulated – although a simple digital zoom may be created with the first image alone by simply selecting a portion of the first image and enlarging it to full size, the digitally enlarged first image may not have sufficient resolution because the original pixel count prevents any improvement in resolution – however, since the second image provides a more detailed description of a portion of the first image, at 350 the more detailed textures of the second image may be applied to the corresponding parts of the digitally enlarged portion of the first image – in addition, if portions of the first image fall outside the view of the second image but are determined to have similar textures (e.g., the grass in a field, the bricks on a building, etc.), these more detailed textures may also be applied to those areas – this texture mapping may be performed either automatically or by the user – after applying the more detailed information from the second image to the first image, at 352 the modified first image may be cropped and enlarged to provide an intermediate field of view that is somewhere between the fields of view provided by the original first and second images).  
Regarding claim 29, Misawa et al. discloses a non-transitory computer-readable medium comprising program code, which, when executed by one or more processors, causes the one or more processors to perform operations, the program code comprising code for: storing, in response to a first command, a first image of a scene captured by a first camera, the first image comprising first pixels (Fig. 1: 14A – image optical system, 50A – imaging element; Fig. 2: S1 – start imaging with all optical systems of a plurality of imaging systems at any positions, S2 – display: paragraph [0082] – recorded in the memory card); storing, in response to the first command, a second image of the scene captured by a second camera, the second image comprising second pixels (Fig. 1: 14B – image optical system, 50B – imaging element; Fig. 2: S1 – start imaging with all optical systems of a plurality of imaging systems at any positions, S2 – display: paragraph [0082] – recorded in the memory card); receiving a second command to change the first image (Fig. 9: S23; paragraph [0114] – as illustrated in Fig. 10, the default wide-image (Fig. 10A) is displayed when the image taking process is started (S2), the trimming wide-image (Fig. 10B) is displayed when the release switch is half-pressed (S21), and the tele-image (Fig. 10C) is displayed when the release switch is fully pressed (S24), sequentially); editing the first image based on the second command (Figs. 10B and 10C); and storing the edited image (Fig. 9: S24 – simultaneously control following operations – record wide-image-taking range - record tele-image-taking range – switch screen from wide screen to tele screen).  However, Misawa et al. fails to disclose the first image comprising first pixels and having a first field of view; the second image comprising second pixels and having a second field of view; receiving a second command to change the field of view of the first image; and storing the edited image, the edited image having a third field of view and comprising pixels based on the first pixels and the second pixels.
Referring to the Ferren et al. reference, Ferren et al. discloses a method for image processing, comprising: the first image comprising first pixels and having a first field of view (Fig. 3; paragraph [0032] – in the illustrated flow diagram 300, at 310 a first picture may be taken using the first lens, which in this example is the lens with the wider field of view, and the resulting first image is recorded by being stored in a digital format); the second image comprising second pixels and having a second field of view (Fig. 3; paragraph [0032] – at 320 a second picture may be taken using the second lens (having the narrower field of view), and the resulting second image is stored); and receiving a second command to change the field of view of the first image; and storing the edited image, the edited image having a third field of view and comprising pixels based on the first pixels and the second pixels (Fig. 3; paragraph [0033] – in the first process, one of the two stored images may be selected at 340 for further use – for example, a person may determine the first image of a landscape is more aesthetically pleasing than the second image of a small portion of that landscape, and may further edit the first image to produce an artistic photo of the landscape; paragraph [0034] – in the second process, the effects of a zoom lens may be emulated – although a simple digital zoom may be created with the first image alone by simply selecting a portion of the first image and enlarging it to full size, the digitally enlarged first image may not have sufficient resolution because the original pixel count prevents any improvement in resolution – however, since the second image provides a more detailed description of a portion of the first image, at 350 the more detailed textures of the second image may be applied to the corresponding parts of the digitally enlarged portion of the first image – in addition, if portions of the first image fall outside the view of the second image but are determined to have similar textures (e.g., the grass in a field, the bricks on a building, etc.), these more detailed textures may also be applied to those areas – this texture mapping may be performed either automatically or by the user – after applying the more detailed information from the second image to the first image, at 352 the modified first image may be cropped and enlarged to provide an intermediate field of view that is somewhere between the fields of view provided by the original first and second images).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have stored a first user-composed image as disclosed by Ferren et al. in the method disclosed by Misawa et al. in order to allow the user to decide which image they desire.  
Claims 7-10 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Misawa et al. in view of Ferren et al. as applied to claims 1-3, 5, 6, 15-17, 19, and 20 above, and further in view of Jannard et al. (U.S. Patent 9,497,380).
Regarding claim 7, Misawa et al. in view of Ferren et al. discloses all of the limitations as previously discussed with respect to claims 1-3, 5, and 6, but fails to disclose that the method further comprises: wherein editing the edited image comprises applying a photoeffect to the edited image.  
Referring to the Jannard et al. reference, Jannard et al. discloses a method for image processing, comprising: editing the edited image comprises applying a photoeffect to the edited image (col. 63, lines 35-67 – a dense field imager and/or multiple imaging devices can be used to provide depth mapping – for example, some of the imaging devices could use different focal distances, and the depth map would provide information about which imaging devices would best represent an object in focus – the depth map could be used to artificially create or adjust focus, bokeh, and/or depth of field during post-processing – the image can be edited using the bokeh effect).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have generated a depth map and edited the image using the bokeh effect as disclosed by Jannard et al. in the method disclosed by Misawa et al. in view of Ferren et al. in order to use the depth map to simulate a user-selected region of focus or depth-of-field by blurring image regions outside of the selected region of focus or depth of field, thereby creating a more realistic field of view.
Regarding claim 8, Misawa et al. in view of Ferren et al. in view of Jannard et al. discloses all of the limitations as previously discussed with respect to claims 1-3 and 5-7 including that wherein the photoeffect comprises a Bokeh effect (Jannard et al.: col. 63, lines 35-67 – a dense field imager and/or multiple imaging devices can be used to provide depth mapping – for example, some of the imaging devices could use different focal distances, and the depth map would provide information about which imaging devices would best represent an object in focus – the depth map could be used to artificially create or adjust focus, bokeh, and/or depth of field during post-processing – the image can be edited using the bokeh effect).  
Regarding claim 9, Misawa et al. in view of Ferren et al. discloses all of the limitations as previously discussed with respect to claims 1-3 and 5-8 including that wherein the Bokeh effect is based on a depth map, and wherein the depth map is based on the first pixels and the second pixels (Jannard et al.: col. 63, lines 35-67 – a dense field imager and/or multiple imaging devices can be used to provide depth mapping – for example, some of the imaging devices could use different focal distances, and the depth map would provide information about which imaging devices would best represent an object in focus – the depth map could be used to artificially create or adjust focus, bokeh, and/or depth of field during post-processing – the image can be edited using the bokeh effect).  
Regarding claim 10, Misawa et al. in view of Ferren et al. in view of Jannard et al. discloses all of the limitations as previously discussed with respect to claims 1-3 and 5-7 including that wherein the photoeffect comprises a color shift (Jannard et al.: col. 63, lines 35-67 – a dense field imager and/or multiple imaging devices can be used to provide depth mapping – for example, some of the imaging devices could use different focal distances, and the depth map would provide information about which imaging devices would best represent an object in focus – the depth map could be used to artificially create or adjust focus, bokeh, and/or depth of field during post-processing – the image can be edited using the bokeh effect; col. 79, lines 55-58 – the image parameter is a brightness of at least a portion of the image, a dynamic range of at least a portion of the image, or a color of at least a portion of the image; col. 84, lines 1-13 – the image processing system is further configured to enhance a parameter of an output image generated by the image processing system – wherein the image parameter is a brightness of at least a portion of the image, a dynamic range of at least a portion of the image, or a color of at least a portion of the image).  
Regarding claim 21, Misawa et al. in view of Ferren et al. discloses all of the limitations as previously discussed with respect to claims 15-17, 19, and 20, but fails to disclose that wherein editing the edited image comprises applying a photoeffect to the edited image.  
Referring to the Jannard et al. reference, Jannard et al. discloses a system for image processing, comprising: editing the edited image comprises applying a photoeffect to the edited image (col. 63, lines 35-67 – a dense field imager and/or multiple imaging devices can be used to provide depth mapping – for example, some of the imaging devices could use different focal distances, and the depth map would provide information about which imaging devices would best represent an object in focus – the depth map could be used to artificially create or adjust focus, bokeh, and/or depth of field during post-processing – the image can be edited using the bokeh effect).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have generated a depth map and edited the image using the bokeh effect as disclosed by Jannard et al. in the system disclosed by Misawa et al. in view of Ferren et al. in order to use the depth map to simulate a user-selected region of focus or depth-of-field by blurring image regions outside of the selected region of focus or depth of field, thereby creating a more realistic field of view.
Regarding claim 22, Misawa et al. in view of Ferren et al. in view of Jannard et al. discloses all of the limitations as previously discussed with respect to claims 15-17 and 19-21 including that wherein the photoeffect comprises a Bokeh effect (Jannard et al.: col. 63, lines 35-67 – a dense field imager and/or multiple imaging devices can be used to provide depth mapping – for example, some of the imaging devices could use different focal distances, and the depth map would provide information about which imaging devices would best represent an object in focus – the depth map could be used to artificially create or adjust focus, bokeh, and/or depth of field during post-processing – the image can be edited using the bokeh effect).  
Regarding claim 23, Misawa et al. in view of Ferren et al. in view of Jannard et al. discloses all of the limitations as previously discussed with respect to claims 15-17 and 19-22 including that wherein the Bokeh effect is based on a depth map, and wherein the depth map is based on the first pixels and the second pixels (Jannard et al.: col. 63, lines 35-67 – a dense field imager and/or multiple imaging devices can be used to provide depth mapping – for example, some of the imaging devices could use different focal distances, and the depth map would provide information about which imaging devices would best represent an object in focus – the depth map could be used to artificially create or adjust focus, bokeh, and/or depth of field during post-processing – the image can be edited using the bokeh effect).  
Regarding claim 24, Misawa et al. in view of Ferren et al. in view of Jannard et al. discloses all of the limitations as previously discussed with respect to claims 15-17 and 19-21 including that wherein the photoeffect comprises a color shift (Jannard et al.: col. 63, lines 35-67 – a dense field imager and/or multiple imaging devices can be used to provide depth mapping – for example, some of the imaging devices could use different focal distances, and the depth map would provide information about which imaging devices would best represent an object in focus – the depth map could be used to artificially create or adjust focus, bokeh, and/or depth of field during post-processing – the image can be edited using the bokeh effect; col. 79, lines 55-58 – the image parameter is a brightness of at least a portion of the image, a dynamic range of at least a portion of the image, or a color of at least a portion of the image; col. 84, lines 1-13 – the image processing system is further configured to enhance a parameter of an output image generated by the image processing system – wherein the image parameter is a brightness of at least a portion of the image, a dynamic range of at least a portion of the image, or a color of at least a portion of the image).  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HEATHER R JONES/
Primary Examiner, Art Unit 2481                                                                                                                                                                                             
December 3, 2022